 



Exhibit 10.45
NACCO INDUSTRIES, INC.
SUPPLEMENTAL EXECUTIVE LONG-TERM INCENTIVE BONUS PLAN
(Amended and Restated Effective January 1, 2008)
1. Purpose of the Plan
     The purpose of this Supplemental Executive Long-Term Incentive Bonus Plan
(the “Plan”) is to further the long-term profits and growth of NACCO Industries,
Inc. (the “Company”) by enabling the Company to attract, retain and reward key
executive officers of the Company by providing an additional long-term incentive
compensation opportunity to those key executive officers who the Compensation
Committee has determined made extraordinary contributions to such profits and
growth during a year. This incentive compensation is in addition to annual
compensation and other long-term incentive compensation and is intended to
reward extraordinary individual effort and/or results and encourage enhancement
of the Company’s stockholder value.
2. Definitions

  (a)   “Average Award Share Price” means the lesser of (i) the average of the
closing price per share of Class A Common Stock on the New York Stock Exchange
on the Friday (or if Friday is not a trading day, the last trading day before
such Friday) for each week during the calendar year preceding the commencement
of the Award Year (or such other previous calendar year as determined in advance
by the Committee) or (ii) the average of the closing price per share of Class A
Common Stock on the New York Stock Exchange on the Friday (or if Friday is not a
trading day, the last trading day before such Friday) for each week of the
applicable Award Year.     (b)   “Award” means an award paid to a Participant
under this Plan for an Award Year (if any) in an amount determined by the
Committee. The Committee shall allocate the amount of an Award between the cash
component, to be paid in cash, and the equity component, to be paid in Award
Shares.     (c)   “Award Shares” means fully-paid, non-assessable shares of
Class A Common Stock that are issued pursuant to, and with such restrictions as
are imposed by, the terms of this Plan. Such shares may be shares of original
issuance or treasury shares or a combination of the foregoing and, in the
discretion of the Company, may be issued as certificated or uncertificated
shares.     (d)   “Award Year” means the calendar year on which an Award is
based.     (e)   “Class A Common Stock” means the Company’s Class A Common
Stock, par value $1.00 per share.

1



--------------------------------------------------------------------------------



 



  (f)   “Committee” means the Compensation Committee of the Company’s Board of
Directors or any other committee appointed by the Company’s Board of Directors
to administer this Plan in accordance with Section 3, so long as any such
committee consists of not less than two directors of the Company and so long as
each member of the Committee (i) is not an employee of the Company or any of its
subsidiaries and (ii) is a “disinterested person” within the meaning of
Rule 16b-3.     (g)   “Participant” means any person who is classified as a
salaried employee of the Company who is an “executive officer” of the Company
(as such term is defined in Rule 3b-7 promulgated under the Securities Exchange
Act of 1934) (including directors of the Company who are also salaried employees
of the Company) and who, in the judgment of the Committee, made an extraordinary
and exceptional contribution to, or achieved extraordinary and exceptional
results with respect to, the profits or growth of the Company during an Award
Year.     (h)   “Retire” means a termination of employment that entitles the
Participant to immediate commencement of his pension benefits under The Combined
Defined Benefit Plan of NACCO Industries, Inc. and Its Subsidiaries or, for
Participants who are not members of such plan, a termination of employment after
reaching age 60 with at least 15 years of service with the Company.     (i)  
“Rule 16b-3” means Rule 16b-3 promulgated under the Securities Exchange Act of
1934 (or any successor rule to the same effect), as in effect from time to time.

3. Administration
     This Plan shall be administered by the Committee. The Committee shall have
complete authority to interpret all provisions of this Plan consistent with law,
to prescribe the form of any instrument evidencing any Award granted under this
Plan, to adopt, amend and rescind general and special rules and regulations for
its administration, and to make all other determinations necessary or advisable
for the administration of this Plan. A majority of the Committee shall
constitute a quorum, and the action of members of the Committee present at any
meeting at which a quorum is present, or acts unanimously approved in writing,
shall be the act of the Committee. All acts and decisions of the Committee with
respect to any questions arising in connection with the administration and
interpretation of this Plan, including the severability of any or all of the
provisions hereof, shall be conclusive, final and binding upon the Company and
all present and former Participants, all other employees of the Company, and
their respective descendants, successors and assigns. No member of the Committee
shall be liable for any such act or decision made in good faith.
4. Eligibility
     Each Participant (as defined above) may be eligible to participate in this
Plan and receive Awards in accordance with Section 5.

2



--------------------------------------------------------------------------------



 



5. Awards
     The Committee may, from time to time and upon such conditions as it may
determine in its sole and absolute discretion, authorize the payment of Awards
to Participants, which shall be consistent with, and shall be subject to all of
the requirements of, the following provisions:

  (a)   No later than March 15th following each Award Year, the Committee shall
determine whether any Awards will be granted hereunder to any Participant and
the amount thereof. When making such determination, the Committee shall take
into account such factors as (i) individual performance and contributions
towards various Company goals, (ii) extraordinary results and (iii) any
extraordinary events. The Committee shall have the power to specify the
allocation between the cash portion of the Award and the equity portion of the
Award. Notwithstanding the foregoing, no Award shall be payable under the Plan
to any Participant except as determined by the Committee.     (b)   Each Award
shall be fully paid prior to March 15th of the year following the Award Year and
shall be paid partly in cash and partly in Award Shares. The number of Award
Shares to be issued to a Participant shall be based upon the number of shares of
Class A Common Stock that can be purchased with the equity portion of the Award
at the Average Award Share Price. The Company shall pay any and all brokerage
fees and commissions incurred in connection with the purchase by the Company of
shares which are to be issued as Award Shares and the transfer thereto to
Participants. Awards shall be paid subject to all withholdings and deductions
pursuant to Section 6. Notwithstanding any other provision of the Plan, the
maximum amount paid to a Participant in a single calendar year as a result of
Awards under this Plan shall not exceed $1,000,000.     (c)   Award Shares shall
entitle such Participant to voting, dividend and other ownership rights. Each
Award shall provide that the transferability of the Award Shares shall be
prohibited or restricted in the manner and to the extent prescribed by the
Committee at the date of payment for a period of ten years from the last day of
the Award Year, or such other shorter or longer period as may be determined by
the Committee (in its sole and absolute discretion) from time to time.
Notwithstanding the foregoing, such restrictions shall automatically lapse on
the earliest of (i) the date the Participant dies or becomes permanently
disabled or (ii) five years (or earlier with the approval of the Committee)
after the Participant Retires.     (d)   Each payment of Award Shares shall be
evidenced by an agreement executed on behalf of the Company by an executive
officer and delivered to and accepted by such Participant. Each such agreement
shall contain such terms and provisions, consistent with this Plan, as the
Committee may approve, including, without limitation, prohibitions and
restrictions regarding the transferability of Award Shares (other than a
transfer (i) by will or the laws of descent and distribution, (ii) pursuant to a
domestic relations order meeting the definition of a qualified domestic
relations order under Section 206(d)(3)(B) of the Employee Retirement

3



--------------------------------------------------------------------------------



 



      Income Security Act of 1974, as amended, or (iii) to a trust for the
benefit of a Participant or his spouse, children or grandchildren (provided that
Award Shares transferred to such a trust shall continue to be Award Shares
subject to this Plan)). Notwithstanding the foregoing, such prohibitions and
restrictions regarding the transferability of Award Shares may not apply
following an event that would cause a lapse of the restrictions under Subsection
(c) hereof.

6. Withholding Taxes
     To the extent that the Company is required to withhold federal, state or
local taxes in connection with any Award paid to a Participant under this Plan,
and the amounts available to the Company for such withholding are insufficient,
it shall be a condition to the receipt of such Award that the Participant make
arrangements satisfactory to the Company for the payment of the balance of such
taxes required to be withheld, which arrangements (in the discretion of the
Committee) may include relinquishment of a portion of such Award. The Company
and a Participant may also make similar arrangements with respect to the payment
of any other taxes derived from or related to the Award with respect to which
withholding is not required.
7. Amendment, Termination and Adjustments

  (a)   The Committee may alter or amend this Plan from time to time or
terminate it in its entirety; provided, however, that no such action shall,
without the consent of a Participant, affect the rights in any Award Shares that
were previously issued to a Participant under the Plan. Unless otherwise
specified by the Committee, all Award Shares that were issued prior to the
termination of the Plan shall continue to be subject to the terms of this Plan
following such termination; provided that the transfer restrictions on such
Award Shares shall lapse in accordance with Section 5.     (b)   Notwithstanding
the provisions of Subsection (a), without further approval by the stockholders
of the Company, no such action shall (i) increase the maximum number of Award
Shares to be issued under this Plan specified in Section 8 (except that
adjustments and additions expressly authorized by this Section 7 shall not be
limited by this clause (i)) or (ii) cause Rule 16b-3 to become inapplicable to
this Plan.     (c)   The Committee may make or provide for such adjustment in
the total number of Award Shares to be issued under this Plan specified in
Section 8 as the Committee in its sole discretion, exercised in good faith, may
determine is equitably required to reflect (i) any stock dividend, stock split,
combination of shares, recapitalization or any other change in the capital
structure of the Company, (ii) any merger, consolidation, spin-off, split-off,
spin-out, split-up, reorganization, partial or complete liquidation or other
distribution of assets, issuance of rights or warrants to purchase securities,
or (iii) any other corporate transaction or event having an effect similar to
any of the foregoing (collectively,

4



--------------------------------------------------------------------------------



 



      the “Extraordinary Events”). Any securities that are distributed in
respect to Award Shares in connection with any of the Extraordinary Events shall
be deemed to be Award Shares and shall be subject to the transfer restrictions
set forth herein to the same extent and for the same period as if such
securities were the original Award Shares with respect to which they were
issued, unless such restrictions are waived or otherwise altered by the
Committee.

8. Award Shares Subject to Plan
     Subject to adjustment as provided in this Plan, the total number of shares
of Class A Common Stock which may be issued as Award Shares under this Plan
(including the Plan as in effect prior to the effective date of this amendment
and restatement) shall be 100,000.
9. Approval by Stockholders
     The Plan was approved by the stockholders of the Company effective as of
January 1, 2006.
10. General Provisions

  (a)   No Right of Employment. Neither the adoption or operation of this Plan,
nor any document describing or referring to this Plan, or any part thereof,
shall confer upon any employee any right to continue in the employ of the
Company, or shall in any way affect the right and power of the Company to
terminate the employment of any employee at any time with or without assigning a
reason therefor to the same extent as the Company might have done if this Plan
had not been adopted.     (b)   Governing Law. The provisions of this Plan shall
be governed by and construed in accordance with the laws of the State of
Delaware.     (c)   Miscellaneous. Headings are given to the sections of this
Plan solely as a convenience to facilitate reference. Such headings, numbering
and paragraphing shall not in any case be deemed in any way material or relevant
to the construction of this Plan or any provisions thereof. The use of the
masculine gender shall also include within its meaning the feminine. The use of
the singular shall also include within its meaning the plural, and vice versa.  
  (d)   Limitation on Rights of Employees. No Trust. No trust has been created
by the Company for the payment of Awards under this Plan; nor have the employees
been granted any lien on any assets of the Company to secure payment of such
benefits. This Plan represents only an unfunded, unsecured promise to pay by the
Company and a Participant hereunder is a mere unsecured creditor of the Company.
    (e)   Non-transferability of Awards. Awards shall not be transferable by a
Participant. Award Shares paid pursuant to an Award shall be transferable,
subject to the restrictions described in Section 5     (f)   Section 409A of the
Internal Revenue Code. This Plan is intended to be exempt from the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended, and applicable
Treasury Regulations issued thereunder, and shall be administered in a manner
that is consistent with such intent.

5



--------------------------------------------------------------------------------



 



11. Effective Date
     This amended and restated Plan is effective January 1, 2008.

6